Order issued January 12, 2015




                                       S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-14-00007-CR
                                  No. 05-14-00008-CR
                       ________________________________________

                       SENRICK SHERN WILKERSON, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                         Before Justices Francis, Evans, and Stoddart

       Based on the Court’s opinion of this date, we GRANT the July 27, 2014 motion of

Michael Mowla for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Michael Mowla as counsel of record for appellant.

       We DENY appellant’s “petition for bill of exceptions,” “motion to vacate,” and

“appellant’s objection.” We DIRECT the Clerk of the Court to send a copy of this order and all

future correspondence to Senrick Shern Wilkerson, TDCJ No. 1885146, Ramsey Unit, 1100 FM

655, Rosharon, Texas, 77583.

                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE